Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.

Priority
This application is a continuation application of U.S. Application No. 16/558,598, filed 
September 3, 2019, which is a continuation application of U.S. Application No. 5 16/227,893, filed December 20, 2018, which is a continuation application of U.S. Application No. 15/551,768, filed August 17, 2017, which is a U.S. National Stage  Application under 35 U.S.C. § 371 of International Application No. PCT/1B2016/050850, filed February 17, 2016, which claims the benefit of U.S. Provisional Application No. 62/119,571 filed February 23 2015 and U.S. Provisional Application No. 62/118,254, filed10 February 19, 201.

Information Disclosure Statement


Claim Status
Claims 1-22 are pending and under examination. 

Action Summary
Rejections and objections not reiterated form previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 18 remain rejected and new claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NCT01083602, March 10, 2010.
 NCT01083602 teaches a method for treating multiple myeloma comprising administering 20 mg of Panobinostat orally three time per week in Combination With Bortezomib (IV 1.3 mg/m2) and Dexamethasone orally in patients that have received at least 2 prior lines of therapy (lenalidomide or thalidomide) for a 21-day cycle (3 weeks) and progressed on or within 60 days of their last bortezomib-line of therapy prior to the administration of Panobinostat in Combination With Bortezomib and Dexamethasone, see Detailed Description Section and Intervention and Treatment. Lenalidomide or thalidomide are immuno-modulatory agents according the instant specification. The dose of bortezomib is 1.3 mg/m2 IV and dexamethasone is 20mg orally. The method of the prior art does not co-administer dextromethorphan a CY2D6, wherein the CYP2D6 substrate is a sensitive CYP2D6 substrate, and wherein the CYP2D6 substrate has a narrow therapeutic index, in which the difference between the median effective dose and the median toxic dose is twofold or less.
	Applicant’s argument and Response to Applicant’s argument
Applicant argues that the Office did not address Applicant’s argument that the Federal Circuit decision (IBM v Lancu, April 1, 2019 finding the prior art’s silence regarding an element alone does not support). In response, the Examiner finds Applicant’s argument not persuasive. The fact pattern in the Federal Circuit decision (IBM v Lancu, April 1, 2019 is different than that of the present rejection. The Federal Circuit reversed the Board’s final written decisions because it is based on the prior art not teaching the property or characterization of a term or 
Applicant argues that since the prior art does not disclose every claim element, the Examiner apparently give no weight to the negative limitation. Again, this is wrong as a matter of law. See MPEP 21.73.01 and 21.73.05 (i). In fact, the Examiner admits on the record that rejection is improper, since the Examiner admits that he “interprets” such limitation as being absent even if the prior art does not expressly teaches. As such, Applicant submits that claim 1 and dependent claims therefrom, are not anticipated by NCT01083602. In response, the Examiner finds Applicant’s argument not persuasive. Specifically, the Examiner agrees that it is a matter of law to consider each and every implicit and explicit teaching of the prior art. Again, as stated in the rejection above, the co-administration of a CYP2D6 is implicitly taught by the prior art. Again, the NCT01083602 clearly teaches the administration of 20 mg of panobinostat for the treatment of multiple myeloma. NCT01083602 does not require the co-administering a CYP2D6 substrate. This can reasonably the basis for concluding the step of not co-administering a CYP2D6 substrate. There is nothing in the prior art that establishes the fact that the prior art contemplates the presence of co-administering a CYP2D6 substrate. The Examiner clearly meets the burden of providing the basis in fact and/or technical reasoning to reasonable support the alleged absence teaching of co-administration of CYP2D6. Therefore, the rejection is clearly proper and claim 1 and claims dependent therefrom are anticipated.  
In response, the Examiner finds Applicant’s argument not persuasive. NCT01083602 and the Phase Ib study of Mateos are clinical studies detailing the efficacy of patients with relapsed and Bortezomib-refractory Multiple Myeloma. The studies are designed to study that panobinostat in combination with bortezomib and dexamethasone in patients with relapsed and bortezomib-refractory multiple myeloma. Co-administration of a CYP2D6 substrate was not the focus/plan/design of the clinical trial. Applicant’s assertion that there simply is not enough information on the 55 subjects enrolled in the study discussed by NCT01083602 to make the determination CYP2D6 substrate was not co-administered is not accurate. The clinical trial clearly laid out the plan of the study which did not include co-administration of a CYP2D6 substrate. Therefore, the Examiner contends that the prior art NCT01083602 clearly excludes co-administration of a CYP2D6 substrate.

Claims 1, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mateos et al., Journal of Clinical Oncology 28, no. 15_suppl (May 20, 2010) 8030-8030
Mateos et al. teaches a method for the treatment of relapsed or refractory multiple myeloma comprising administering orally PAN (panobinostat) dose levels: 5 mg, 10 mg, 20 mg, or 25 mg  to a human (patient) subject, see Abstract. The method of the prior art does not co-administer dextromethorphan a CY2D6, wherein the CYP2D6 substrate is a sensitive CYP2D6 .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being un-patentable over NCT01083602, March 10, 2010 and Mateos et al., Journal of Clinical Oncology 28, no. 15_suppl (May 20, 2010) 8030 as it applied to claims 1-16, 18-19, and 21-22 as discussed in the 102 rejection above
The teachings of NCT01083602 and Mateo et al. have been discussed in the above 102 rejection.
However, neither NCT01083602 nor Mateos et al. do not teach 15 mg panobinostat.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method taught by NCT01083602 or the method taught by Mateos et al. to include  15 mg dose of panobinostat to give Applicant’s claimed method. Since the 10 mg to 20 mg panobinostat of Mateos et al. and the 20 mg taught by NCT01083602 are effective for treating MM and MM refractory to bortezomib or lenalidomide and thalidomide as immuno-modulatory agents, one would reasonably expect the 15 mg to also be effective for 
Applicant’s argument and Response to Applicant’s argument
Applicant argument appears to be the same argument discussed in the 102 rejection, i.e. the Examiner fails to meet his burden of proof that prior art teaches not co-administering a CYP2D6 substrate. Again, NCT01083602 is a phase 2 clinical trial testing the efficacy of the administration of 20 panobinostat three times a week in combination with 1.3 mg/m2 IV Bortezomib, and dexamethasone 20 mg orally for the treatment of relapsed and refractory multiple myeloma. There is a reasonable basis for concluding that the step of not-co-administering a CYP2D6 substrate. The exclusion of a CYP2D6 substrate co-administration is would naturally flow from the teaching of the prior. The burden of proof is on Applicant to show that the exclusion of a CYP2D6 substrate co-administration is not taught by the prior art. 
Applicant’s argument that a skilled artisan cannot predict the magnitude of drug-drug interactions is not persuasive because such feature is not in the claimed. it is noted that the feature upon which applicant relies (i.e., drug-drug interactions) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s argument about the Declaration by Dr. Juan Estruch is not persuasive because such Declaration is not on the record of this case. Moreover, San-Miguel is no longer cited in any of the rejections set forth above. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-22 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 9-33 of co-pending Application No. 16/227,893 (reference application) in view of NCT01083602. Although the claims at issue are not identical, they are not patentably distinct from each other.
The co-pending claims teach a method of treating a human patient having multiple myeloma comprising: administering to the patient: a starting dosage of 15 mg or 10 mg of panobinostat or a pharmaceutically acceptable salt thereof, if the patient has no hepatic impairment; a starting dosage of bortezomib-line of therapy prior to the administration of Panobinostat in Combination With Bortezomib and Dexamethasone, see Detailed Description Section and Intervention and Treatment. The limitations of dependent claims of the copending application meet or reads on the limitations of the instant dependent claims. The method of the copending claims do not co-administer dextromethorphan a CY2D6, wherein the CYP2D6 substrate is a sensitive CYP2D6 substrate, and wherein the CYP2D6 substrate has a narrow therapeutic index, in which the difference between the median effective dose and the median toxic dose is twofold or less. 

However, in view of the teaching of NCT01083602 as discussed in the first 102 rejection above, the method of the copending claims render obvious the 20 mg recited in claim 18. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Since Applicant’s argument is the same argument presented in the 102 and 103 rejections, the same response to those arguments is applicable for this rejection. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/JEAN P CORNET/Primary Examiner, Art Unit 1628